Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16-29 of U.S. Application 16/487,735 filed on August 21, 2019 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2019 and 03/14/2020 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 16, 19, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawabe et al (US Pat No. 7337656) in view of Liu et al (USPGPub 20150192617). 

    PNG
    media_image1.png
    810
    554
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    526
    544
    media_image2.png
    Greyscale

Prior Art: Shirakawbe

	
Regarding claim 16, Shirakawabe discloses a probe ( using figs 1-11) for testing an electrical property of a test sample (on stage 79) , the probe comprising: a probe body (not fully 
However, Liu discloses electrically insulated from the first contact probe (abstract discloses supports insulated from each other. Therefore are insulating components from each other. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shirakawabe in view of Liu in order to test the sample based on probes.

Regarding claim 19, Shirakawabe discloses wherein the probe is made of a material selected from the group consisting of single crystal Si, poly-Si, and SiO 
Regarding claim 20, Shirakawabe does not fully disclose an insulating layer between the first cantilever and the probe body.
However, Liu discloses an insulating layer between the first cantilever and the probe body (pars 52 and 56 discloses the body and electrodes are insulated from each other. Therefore the cantilever and the probe would be insulated). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Shirakawabe in view of Liu in order to reduce interference.
Regarding claim 21, Shirakawabe discloses a first contact pad on the first side of the probe body, wherein the first contact probe is connected to the first contact pad via a first electrical line (col 5 lines 65-col6 line 20 discloses lead path which is connected to pads not labeled in fig 1). 

Regarding claim 22, Shirakawabe discloses a second contact pad on the first side of the probe body, wherein the second contact probe is connected to the second contact pad via a second electrical line (col 5 lines 65-col6 line 20 discloses lead path which is connected to pads not labeled in fig 1). 

Regarding claim 23, Shirakawabe discloses wherein a first axis is defined as extending through the proximal end and the distal end of each of the first and second cantilevers (see figs 1 and 8 where the first axis extends through the two ends). 

Regarding claim 24, Shirakawabe discloses wherein each of the first cantilever and the second cantilever comprises a lateral section at the distal end, the lateral section extending substantially orthogonal to the first axis (see fig 9D where 6 has a lateral section at a distal end). 

Allowable Subject Matter
Claims 17, 18, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 17, the prior art of record taken alone or in combination fail to teach or suggest a probe for testing an electrical property of a test sample, the probe comprising: comprising a third cantilever extending from a proximal end at the probe body towards a distal end, the third cantilever defining a third loop with respect to the probe body, the third loop extending in a third plane substantially parallel to the second plane, wherein the third loop is within a projection of the second loop onto the third plane in combination with the other limitations of the claim. 

Claim 18 is also objected as it depends on objected claim 17.


Regarding claim 25, the prior art of record taken alone or in combination fail to teach or suggest a probe for testing an electrical property of a test sample, the probe comprising: wherein each of the first cantilever and the second cantilever includes a protrusion at the distal end, the 

Reasons for Allowance

Claims 26-29 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 26, the prior art of record taken alone or in combination fail to teach or suggest a probe for testing an electrical property of a test sample, the probe comprising:  a first contact pad and a second contact pad on the first side of the probe body, the first contact pad being connected to the second contact pad via a first electrical line on the probe body and the metal film on the first arm and a second electrical line on the probe body, thereby forming a path for an electrical current to form a magnetic field substantially orthogonal to the second plane at the second plane in combination with the other limitations of the claim. 

Regarding claim 27, the prior art of record taken alone or in combination fail to teach or suggest a method of testing an electrical property of a test sample, the method comprising: (c) contacting the first contact probe with the test sample at a first contact point; (d) contacting the second contact probe with the test sample at a second contact point; and (e) performing a multi-point measuring routine using the contact of the first contact probe with the first contact point 

Regarding claim 28, the prior art of record taken alone or in combination fail to teach or suggest a method of initializing a routine for testing an electrical property of a semiconductor wafer having a native oxide surface layer, the method comprising: (c) contacting the second contact probe with the semiconductor wafer at a second contact point; and (d) applying a first voltage between the first contact point and the second contact point so as to cause an electric breakdown of the native oxide surface layer of the semiconductor wafer in combination with the other limitations of the claim.

Regarding claim 29, the prior art of record taken alone or in combination fail to teach or suggest a method of initializing a routine for testing an electrical property of a semiconductor wafer, the method comprising: (c) contacting the second contact probe with the semiconductor wafer at a second contact point; and (d) establishing a first voltage between the first contact point and the second contact point so as to cause an electric breakdown of the native oxide surface layer of the at least one of the first contact probe and the second contact probe that has a native oxide surface layer in combination with the other limitations of the claim.

Prior Art


Petersen et al (USPGPub 20110285416): discloses testing electrical properties with multi-point probe.

Baekbo et al (USPGPub 20120119770): discloses cantilever with probe testing. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868